DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 24 November 2021 to the previous Office action dated 27 May 2021 is acknowledged. Pursuant to amendments therein, claims 1, 6, 9, 15, 21, 23-25, and 38-100 are pending in the application.
The claim objections made in the previous Office action are withdrawn in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 103 made in the previous Office action are maintained as set forth below.
The double patenting rejections made in the previous Office action are maintained as set forth below.

Election/Restrictions
Claims 38-100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 December 2018.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 2013/0102977 A1; published 25 April 2013; of record).
Matsumura et al. discloses an ophthalmic composition that is applied to the eye that suppresses dry eye in the eye (i.e., an artificial tear composition) comprising a member (A) such as a cellulose-based polymer and polyethylene glycol, and a terpenoid (B) (abstract; claim 1) wherein the composition may further comprise one or more nonionic surfactants (C) (claim 5) wherein the nonionic surfactants (C) are in an amount of 0.001 to 5% w/v (i.e., g/100mL) (claim 7; paragraphs [0025], [0137]) wherein nonionic surfactants include polysorbate 80, poloxamer 407, poloxamer 188, and POE hydrogenated castor oils (i.e., polyoxyl castor oil) (paragraphs [0049]-[0050]) wherein polyethylene glycol 400 is a preferred polyethylene glycol (i.e., PEG, MACROGOL) (paragraph [0039]) wherein the polyethylene glycol is particularly preferably 0.05-2% of 
Although Matsumura et al. does not disclose one embodiment combining all specific elements as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Matsumura et al. as discussed above and to make the 
Regarding the claimed concentrations and pH, the concentrations and pH of the cited prior art overlap such amounts/ranges, and a prima facie case of obviousness exists where claimed and prior art amounts/ranges overlap per MPEP 2144.05(I).

Claims 1, 6, 9, 15, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. as applied to claims 1, 6, and 9 above, and further in view of Horn ‘401 (US 2014/0378401 A1; published 25 December 2014; of record).
Matsumura et al. is relied upon as discussed above.
Matsumura et al. does not disclose the specifically claimed concentration of mannitol of about 0.5-4% w/v or 0.25-2.5% w/v as claimed.
Horn ‘401 discloses ophthalmic compositions such as artificial tear formulations (abstract) comprising salt, nonionic surfactant, and viscosity enhancer (paragraphs 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsumura et al. and Horn ‘401 by using 0.1-1% w/v of mannitol as suggested by Horn ‘401 in the composition of Matsumura et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Matsumura et al. suggests adding mannitol thereto, and Horn ‘401 teaches that 0.1-1% w/v is a suitable concentration of mannitol in ophthalmic compositions.
Regarding the claimed concentrations and pH, the concentrations and pH of the cited prior art overlap such amounts/ranges, and a prima facie case of obviousness exists where claimed and prior art amounts/ranges overlap per MPEP 2144.05(I).
Specifically regarding the claimed concentration of menthol, the cited prior art discloses 0.0001-0.1% w/v menthol as discussed above, which equals about 0.0064-6.4 mM menthol, which overlaps the claimed amounts/ranges (i.e., given a molar mass of menthol of about 156g/mol; (0.0001g/100mL)x(1mol/156g)x(1000mmol/1mol)x(1000mL/1L)=about 0.0064 millimolar; (0.1g/100mL)x(1mol/156g)x(1000mmol/1mol)x(1000mL/1L)=about 6.4 millimolar).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 6, 9, 15, 21, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of copending Application No. 16/372,582 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed ranges overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, 9, 15, 21, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-34 of copending Application No. 16/372,625 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed ranges overlap.


Claims 1, 6, 9, 15, 21, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/575,759 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed ranges overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 24 November 2021 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art does not teach the claimed hydroxypropyl-gamma-cyclodextrin nor the claimed concentration thereof (remarks page 17).  In response, the claims do not require such cyclodextrin or concentration thereof, as they only require two or more nonionic surfactants from the claimed group, and the cited prior art teaches polysorbate 80, poloxamer 407, poloxamer 188, and polyoxyl castor oil, which are nonionic surfactants from the claimed group, as discussed in the rejections.
Applicant argues that a terminal disclaimer over the ‘582 patent application is submitted with the response (remarks pages 17-18).  In response, no such terminal disclaimer is in the file.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617